Citation Nr: 0733690	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to increased disability pension benefits 
during the income reporting year 2003, to include 
consideration of whether the appellant was entitled to 
exclude additional unreimbursed medical expenses from her 
countable income.

2.  Entitlement to increased disability pension benefits 
during the income reporting year 2004, to include 
consideration of whether the appellant was entitled to 
exclude additional unreimbursed medical expenses from her 
countable income.

(The issue of entitlement to additional pension benefits 
based on the need for aid and attendance or being housebound 
is the subject of a separate appellate decision.)




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.  He died in May 1991.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA).  In a decision letter of January 2004, 
the RO notified the appellant that the calculation of her 
pension award for the year 2003 had included consideration of 
unreimbursed medical expenses in the amount of $1,393.  The 
appellant disagreed with that statement and perfected the 
current appeal.  

The Board also notes that the appellant submitted a statement 
dated in February 2005 in which she questioned the VA's 
calculation of her unreimbursed medical expenses in 2004.  
She stated that she had reported such expenses in the amount 
of $2,100 for 2004, but the VA had only sent her $800.  That 
issue is not ripe for appellate review, however, as the issue 
regarding medical expenses in 2004 has not been addressed in 
a statement of the case.  Accordingly, the Board will address 
this situation in the Remand which follows.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
notice of disagreement is filed with decision and no 
statement of the case has been issued, the Board must remand, 
not refer, that issue to the RO for issuance of a statement 
of the case).



FINDINGS OF FACT

1.  In December 2003, the appellant submitted a medical 
expense report in which she indicated that during 2003, she 
had paid $696 for insurance through Medicare, $595.32 for 
medications due to the Medicare deductibles and additional 
miscellaneous expenses, for expenses in the total amount of 
$1,393.62.  

2.  The Social Security Administration subsequently reported 
that the actual amount of Medicare premiums had only been 
$644.  

3.  The appellant has not presented any supporting evidence 
demonstrating that she incurred any additional unreimbursed 
medical expenses above the foregoing amounts.  


CONCLUSION OF LAW

The requirements for increased pension benefits during the 
income reporting year 2003 due to exclusion additional 
unreimbursed medical expenses from countable income are not 
met.  38 U.S.C.A. §§ 1503(a)(8), 5121(a) (West 2002); 
38 C.F.R. § 3.272(g) (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitled "Pension for Non-Service-Connected Disability or 
Death or For Service", chapter 15 of title 38 of the United 
States Code sets forth the factors governing VA's 
determination of the needs-based pensions that the appellant 
in this case had received.  A VA pension, to be adjusted 
according to the amount of the recipient's annual income.  
Under 38 U.S.C.A. § 1503(a)(8) annual income for purposes of 
pension calculation under chapter 15 includes payments of any 
kind and from any source except, inter alia, the amount 
equivalent to payments for unreimbursed medical expenses to 
the extent that they exceed five percent of the maximum 
annual rate of pension.  See 38 C.F.R. § 3.272(g).  If a VA 
pension recipient submits a pension eligibility verification 
report (EVR) or report of medical expenses each year within 
an annual reporting period established by VA, certain 
unreimbursed medical expenses may be excluded from the annual 
income reported by the recipient and used by VA to calculate 
or adjust the amount of pension received.  Consequently, 
submission of an EVR or report of medical expenses may result 
in a retroactive upward adjustment of pension for the prior 
year.  See 38 U.S.C. §§ 1503(a)(8), 1521; 38 C.F.R. § 
3.272(g)(1). 

Many of the facts in this case are not in dispute.  As noted 
above, the veteran died in May 1991, and the appellant is his 
surviving spouse.  Upon the veteran's death, the appellant 
filed a claim for death pension.  A decision letter dated in 
September 1991 reflects that the claim for pension was 
granted.  In the letter, it was noted that the VA paid a 
pension to make up the difference between countable annual 
income and a maximum annual rate.  Thus, the pension has the 
effect of ensuring that the claimant receives a certain 
minimum annual income.  

The evidence of record includes medical expense reports filed 
by the appellant in 1996, 1998, 2000 and 2002.  The 2002 
report reflected medical expenses amounting to $4,239.04.  
The information regarding her unreimbursed medical expenses 
was taken into consideration by the VA to allow her to 
receive increased pension benefits.  

In December 2003, the appellant submitted another medical 
expense report.  She indicated that during 2003, she had paid 
$696 for insurance through Medicare.  She also reported 
paying $595.32 for medications due to the Medicare 
deductibles.  She also reported additional miscellaneous 
expenses.  The total amount adds up to $1393.62.  

In a letter dated in January 2004, the VA advised the 
appellant that her rate of pension had been based on 
consideration of $1,393 in medical expenses.  In a written 
statement in support of claim dated in January 2004, the 
appellant stated that she disagreed with the letter.  She 
indicated that she had reported unreimbursed medical expenses 
of over $3,000, and requested that her pension be readjusted.  

The VA subsequently provided a letter to the appellate in 
February 2005 which provided her a copy of her Medical 
Expense report which she had submitted in 2003, and explained 
that the only expenses received in the VA office were the 
ones listed on her expense report.  It was further stated 
that the VA could only consider $644 in Medicare premiums 
rather than the $696 figure which she had provided because 
the lower figure was what had been provided by the Social 
Security Administration.

The appellant has not presented any supporting evidence 
demonstrating that she incurred any additional unreimbursed 
medical expenses in 2003 above the foregoing amounts.  
Accordingly, the Board finds that the requirements for 
increased pension benefits during the income reporting year 
2003 due to exclusion additional unreimbursed medical 
expenses from countable income are not met.  

As a final note, the Board has found that the VA has met the 
duty to notify and assist the veteran with development of 
relevant evidence.  The appellant was provided a medical 
expense form which she completed and submitted in December 
2003.  The form explained that she should list family medical 
expenses that were amounts actually paid for which she had 
not been reimbursed.  It was noted that she could report 
medical expenses including hospital expense, office visits, 
drugs, eyeglasses, dental fees, medical insurance premiums, 
hearing aids, nursing home fees, home health services and 
transportation fees.  Thus, the letter described the criteria 
which must be met to substantiate a claim for higher pension 
benefits based on unreimbursed medical expenses.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  The Board also 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue has been obtained.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  


ORDER

Entitlement to increased disability pension benefits during 
the 2003 income reporting year based on exclusion of 
additional unreimbursed medical expenses from countable 
income is denied.  




	(CONTINUED ON NEXT PAGE)


REMAND

As noted above in the Introduction to this decision, no 
statement of the case was ever issued following the 
appellant's notice of disagreement with the decision 
regarding medical expenses in 2004.  The statement of the 
case which was issued in June 2005 pertained only to expenses 
in 2003.  Due process considerations mandate that the case be 
REMANDED for a statement of the case on this matter.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The AOJ should issue a statement of the 
case in response to the notice of 
disagreement with the decision regarding 
the level of unreimbursed medical 
expenses in 2004.  The AOJ should then 
allow the appellant 60 days within the 
date of mailing of the statement of the 
case, or the remainder of the one year 
period from the date of notification of 
the decision being appealed, whichever 
period ends later, to perfect the appeal 
of that issue to the Board if she so 
desires by filing a VA Form 9 substantive 
appeal. 38 C.F.R. § 20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


